DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15 and 17-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2020 has been entered.
 

Response to Arguments
Applicant's arguments with respect to the prior art rejection over claims 1-21 have been considered but are moot in view of the new ground(s) of rejection. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The language “…SOC continuously receive…” in claims 1, 8 and 15 is unclear as to its timing of continuity as related to the other events such as the security event, automatic detection of the security event, compiling the video data, trigger message transmission and/or transmission of the video data to the SOC. For the purpose of the examination, any sending of image portions will be considered to be continuous since the data will be transmitted in a “continuous” manner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 8, 11, 13, 15, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Kitani et al. (US 2007/0,285,512) (hereafter referenced as Kitani),  in view of Lynam et al. (US 7,619,508) (hereafter referenced as Lynman), and further in view of Seaman et al.  (US 2018/0,278,897) (hereafter referenced as Seaman).
claim 1, Kitani discloses A computer-implemented method for collecting video data relating to a security event at a security operations center (SOC) (Information Management Center, Fig.1), the method comprising: receiving video data (Image Information Transfer S102, Fig.1 ) captured through plurality of cameras (The shooting part 212 is a device that shoots the image around the vehicle, and includes, for example, a camera and the like, par.33) installed at plurality of vehicles (plenty of general vehicles 102 around the accident site, par.41) within a predetermined range of the security event at the SOC from the plurality of vehicles (issuing the image request notice in S405 includes a broadcasting process of broadcasting to a predetermined range, par.41), wherein the security event comprises a traffic accident (Accident Occurrence Notice S100, Fig.1) or a terrorist attack, and is detected automatically based on at least some of the video data, and wherein processing associated with the automatic detection of the security event is performed at least in part at some of cameras or some of vehicles (Accident Occurance Notice by Accident Involving Vehicle, Fig.1) 
and,
wherein the SOC continuously receive reported locations of vehicles (Positional information Fig. 4 Step 407), wherein a trigger message is transmitted subsequent to the security event from the SOC to the plurality of vehicles within the predetermined range of the security event (Image request Notice S405, Fig. 4) and wherein in response to the trigger message, the plurality of vehicles transmit the video data to the SOC (Requested Image Information S407, Fig. 4)


In the similar field of endeavor, Lynman discloses detecting the security event automatically based on at least some of the video data, in order to turn off engine automatically upon detecting an accident  (either remotely or via in-vehicle image analysis, the engine of the vehicle can be turned off after an accident has been detected via the vehicular camera system, col.29, lines 14-16).
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitani by providing detecting the accident based on in-vehicle image analysis, in order to turn off engine automatically upon detecting an accident.However, Kitani amd Lynman still do not teach compiling the video data into viewable format usable in an investigation of the security event.
In the similar field of endeavor, Seaman discloses compiling the video data into viewable format usable in an investigation of the security event (Server 610 may compile all image data related to an event or for a particular location during a time interval, and display such data, for example on an interactive map, par.115), in order to display image data on interactive map (par.115).
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitani and 
Regarding claim 4, Kitani and Lynman and Seaman teach everything claimed as applied above (see claim 1). Kitani further teaches wherein at least some of the plurality of cameras are part of vehicle onboard systems (Shooting Part 212, Fig.2).
Regarding claim 6, Kitani and Lynman and Seaman teach everything claimed as applied above (see claim 1). Kitani further teaches wherein the video data comprise recorded video footages (Image Storing/Transferring Control Part 206, Fig.2).
Claims 8, 11 and 13 are computer readable medium claims corresponding to the method claims 1, 4 and 6 respectively. Therefore, they are rejected for the same reasons as corresponding method claims.
Claims 15, 18 and 20 system claims corresponding to the method claims 1, 4 and 6 respectively. Therefore, they are rejected for the same reasons as corresponding method claims.


Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Kitani,  in view of Lynam, further in view of Seaman, and further in view of Kim  (US 2018/0,032,829) (hereafter referenced as Kim).
Regarding claim 3, Kitani and Lynman and Seaman disclose everything claimed as applied above (see claim 1). However, they do not explicitly disclose…wherein a broadcast message comprising a location of the security event is transmitted subsequent to the security event from the SOC, and wherein the one or 
 In the similar field of endeavor, Kim specifically teaches wherein a broadcast message comprising a location of the security event is transmitted subsequent to the security event from the SOC, and wherein the one or more vehicles, in response to determining at the vehicles that they are within the predetermined rage of the security event based on the broadcast message, transmit the video data to the SOC (event information including a time at which a specific event has occurred and a location at which the event has occurred; broadcasting, by the service server, the event data; and receiving, by the service server, image data related to the event in response to the broadcast, par.10), in order for image collecting devices to determine proximity of security event  as an alternative for service provider determining which image collecting devices are proximity of security event. 
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li and Penilla and Burke by broadcasting a location of the security event is transmitted subsequent to the security event from the SOC and wherein the one or more vehicles, in response to determining at the vehicles that they are within the predetermined rage of the security event based on the broadcast message, transmitting the video data to the SOC, in order for image collecting devices to determine proximity of security event  as an alternative for service provider determining which image collecting devices are proximity of security event.
Claims 10 and 17 are a computer readable medium claim and a system claim corresponding to the method claim 3. Therefore, they are rejected for the same reasons as claim 3.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitani,  in view of Lynam, further in view of Seaman, and further in view of O’Donnel et al.(US 2014/0,049,636) (hereafter referenced as O’Donnel).
Regarding claim 5, Kitani and Lynman and Seaman teach everything claimed as applied above (see claim 1). However, they do not teach wherein at least some of the plurality of cameras are comprised in mobile devices that are detachably mounted in vehicles.
In the similar field of endeavor, O’Donnel teaches wherein at least some of the plurality of cameras are comprised in mobile devices that are detachably mounted in vehicles (The versatile mounting system 120 provides for ease of mounting and orientation of digital video camera 10 with ease of detachment of digital video camera 10 with retention of the mounted orientation, par.101) as alternative to a fixed camera.
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitani and Lynman and Seaman by providing portable camera with easy detachment as an  alternative to a fixed camera.
Claims 12 and 19 are a computer readable medium claim and a system claim corresponding to the method claim 5. Therefore, they are rejected for the same reasons as claim 5.

Claims 7, 14 and 21are rejected under 35 U.S.C. 103 as being unpatentable over Kitani,  in view of Lynam, further in view of Seaman, and further in view of Penila et al.(US 2016/0,129,883) (hereafter referenced as Penila).
Regarding claim 7, Kitani and Lynman and Seaman teach everything claimed as applied above (see claim 1). However, they do not teach wherein the video data comprise a live video feed.
In the similar field of endeavor, Penilla teaches transmitting either captured video (par.111) or a live video feed (par.10) as alternatives.
Therefore, given this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kitani and Lynman and Seaman by transmitting a live video feed as alternative to a captured video.
Claims 14 and 21 are a computer readable medium claim and a system claim corresponding to the method claim 5. Therefore, they are rejected for the same reasons as claim 7.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE N NOH/
Examiner, Art Unit 2481